 


109 HRES 1018 EH: Providing for consideration of the bill (H.R. 4830) to amend chapter 27 of title 18, United States Code, to prohibit the unauthorized construction, financing, or reckless permitting (on one’s land) the construction or use of a tunnel or subterranean passageway between the United States and another country; for consideration of the bill (H.R. 6094) to restore the Secretary of Homeland Security’s authority to detain dangerous aliens, to ensure the removal of deportable criminal aliens, and combat alien gang crime; and for consideration of the bill (H.R. 6095) to affirm the inherent authority of State and local law enforcement to assist in the enforcement of immigration laws, to provide for effective prosecution of alien smugglers, and to reform immigration litigation procedures.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1018 
In the House of Representatives, U. S.,

September 21, 2006
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4830) to amend chapter 27 of title 18, United States Code, to prohibit the unauthorized construction, financing, or reckless permitting (on one’s land) the construction or use of a tunnel or subterranean passageway between the United States and another country; for consideration of the bill (H.R. 6094) to restore the Secretary of Homeland Security’s authority to detain dangerous aliens, to ensure the removal of deportable criminal aliens, and combat alien gang crime; and for consideration of the bill (H.R. 6095) to affirm the inherent authority of State and local law enforcement to assist in the enforcement of immigration laws, to provide for effective prosecution of alien smugglers, and to reform immigration litigation procedures. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 4830) to amend chapter 27 of title 18, United States Code, to prohibit the unauthorized construction, financing, or reckless permitting (on one’s land) the construction or use of a tunnel or subterranean passageway between the United States and another country. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
2.Upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 6094) to restore the Secretary of Homeland Security’s authority to detain dangerous aliens, to ensure the removal of deportable criminal aliens, and combat alien gang crime. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
3.Upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 6095) to affirm the inherent authority of State and local law enforcement to assist in the enforcement of immigration laws, to provide for effective prosecution of alien smugglers, and to reform immigration litigation procedures. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
 
Karen L. HaasClerk.
